Title: To James Madison from John Gavino, 6 August 1803
From: Gavino, John
To: Madison, James


					
						No. 126
						Sir
						Gibraltar 6th. August 1803
					
					Deprived the pleasure of being honourd with any of your favours, I beg leave to referr to and Confirm my last dispatch No. 125 under 2d. Instant.  I have since received the inclosed from Consul Simpson which being what Occurrs, I have the honor to be with respect—Sir Your most obedt. & most he. Servt.
					
						John Gavino
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
